MR. JUSTICE HARRISON
delivered the opinion of the Court.
This appeal comes from the District Court of the Thirteenth Judicial District in and for the County of Carbon. Plaintiff commenced this action seeking damages for conversion of cattle.
In 1978 Dean Graham purchased nineteen head of registered cattle. The cattle were pastured on land owned by his then son-in-law, Marvin Heyd. Heyd also owned cattle, secured by Clarks Fork National Bank. Heyd could not meet his obligations to the bank, consequently, the bank took possession of Heyd’s cattle, and by mistake, also took Graham’s cattle. Graham alleged that, during the time the bank had possession, his cattle lost weight. Graham also alleged that his cattle were improperly pastured with bulls owned by Heyd, and as a result he was forced to abandon a program of artificial insemination.
Graham brought suit against the bank alleging conversion, seeking damages in excess of $200,000. During the trial the court refused Graham’s offered testimony concerning the value of a hypothetical purebred angus calf crop. Also, the court granted the bank a directed verdict on Graham’s claim of future damages and exemplary damages. The jury returned an award of $53,475. The District Court set aside the jury award as excessive and granted a new trial limited to the issue of damages arising from the wrongful conversion.
Graham appealed to this Court. This Court held that (1) the granting of a new trial was proper, (2) on retrial, Graham should be allowed to offer evidence of future calf crop *143losses, and (3) the claim of exemplary damage should be submitted to the jury. Graham v. Clarks Fork National Bank (1981), Mont., 631 P.2d 718, 38 St.Rep. 1140. The case was retried and the jury awarded Graham $2,200 actual damages plus costs. Graham appeals again.
The appellant has raised two issues, both of which stem from evidence which was admitted concerning Marvin Heyd’s character. First, appellant argues that admission of the evidence was in clear violation of this Court’s mandate in our first opinion; and second, by admitting the evidence the District Court ignored the law of conversion. The contested evidence appears in several places throughout the 874-page transcript. Appellant points to nineteen specific instances where evidence was allowed concerning Marvin Heyd’s character, most of which focused on his lack of financial responsibility. Appellant claims that since Heyd was to pasture his cattle, and, since Heyd was his son-in-law, the character of Heyd was associated with himself. As a result, appellant claims he was denied a fair and impartial trial.
Appellant admits that there never was an objection to the admission of any of the contested evidence. Indeed, much of the evidence was illieited while appellant’s trial counsel was questioning the various witnesses. Of the nineteen instances of alleged error, twelve were brought about by the appellant himself. Nonetheless, appellant claims that the issue is properly before this Court via the “plain error” doctrine discussed in Halldorson v. Halldorson (1977), 175 Mont. 170, 573 P.2d 169, where this Court held that absent objection at trial, this Court may consider issues relating to the fundamental rights of the parties.
The plain error doctrine is not applicable to this case. In Halldorson, we elaborated on the doctrine by stating:
“Appellate courts have a duty to determine whether the parties before them have been denied substantial justice by the trial court, and when that has occurred we can, within our sound discretion, consider whether the trial court has *144deprived a litigant of a fair and impartial trial, even though no objection was made to the conduct during the trial.” Halldorson, 175 Mont. at 174, 573 P.2d at 172.
We have carefully reviewed the record and see no reason to upset the verdict and judgment. Appellant was not denied substantial justice. He received a fair trial, accordingly, we affirm.
MR. CHIEF JUSTICE HASWELL and JUSTICES WEBER and GULBRANDSON concur.